Opinion filed April 18, 2019




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00344-CR
                                   ___________

                   TIMOTHY PATRICK LEE, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 17-4721


                      MEMORANDUM OPINION
       This is an appeal from an order denying Timothy Patrick Lee’s motion for
appeal bond. See TEX. CODE CRIM. PROC. ANN. art. 44.04(g) (West 2018); TEX. R.
APP. P. 33.1. After abating this case for a hearing in the trial court, we received
notice from Appellant that he was scheduled to be released from custody on
March 21, 2019. Appellant asserted that there is no reasonable explanation for
continuing this appeal concerning his appeal bond. Appellant is essentially asserting
that the appeal is now moot. See Shockley v. State, 717 S.W.2d 922, 923 (Tex. Crim.
App. 1986) (dismissing an appeal concerning bail on appeal because the matter was
moot).
        On April 3, 2019, after this appeal was reinstated, this court issued a letter to
the parties in which we set out the following:
               A threshold question in any case is whether the court has
        jurisdiction over the pending controversy. See State v. Roberts, 940
S.W.2d 655, 657 (Tex. Crim. App. 1996). Appellate courts are
        prohibited from deciding moot controversies. See Ex parte Preston,
        533 S.W.2d 820, 821 (Tex. Crim. App. 1976). Based upon our review
        of the record, we agree that this appeal is now moot. Accordingly, this
        appeal will be dismissed in ten days for want of jurisdiction unless a
        party files a document showing that the appeal is not moot.
The parties have not filed any response to this court’s letter.
        Accordingly, for the reasons set out in this court’s April 3, 2019 letter, we
dismiss this appeal for want of jurisdiction.




                                                                            PER CURIAM


April 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2